Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-16-00480-CV

                                   Phyllis BOWSER,
                                       Appellant

                                           v.

                                     Ronald WREN,
                                        Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2014CV02075
                      Honorable David J. Rodriguez, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant’s motion to refer this case to mediation is DENIED.
Appellant is indigent; no costs are taxed in this appeal.

      SIGNED November 16, 2016.


                                            _________________________________
                                            Patricia O. Alvarez, Justice